DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated January 18th, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Response to Amendment
Applicant’s Remarks/Arguments filed on December 17th, 2021, have been carefully considered.
Claim 9 has been amended.
No claims have been added or canceled.
Claims 1-14 are currently pending in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,831,674. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Claim 1 of U.S. Patent 10,831,674 contains every element of claims 1 and 9 of the instant application and as such anticipates claims 1 and 9 of the instant application.
Claim 2 of U.S. Patent 10,831,674 contains every element of claims 2 and 10 of the instant application and as such anticipates claims 2 and 10 of the instant application.
Claim 3 of U.S. Patent 10,831,674 contains every element of claim 3 of the instant application and as such anticipates claim 3 of the instant application.
Claim 4 of U.S. Patent 10,831,674 contains every element of claims 4 and 11 of the instant application and as such anticipates claims 4 and 11 of the instant application.
Claim 5 of U.S. Patent 10,831,674 contains every element of claims 5 and 12 of the instant application and as such anticipates claims 5 and 12 of the instant application.
Claim 6 of U.S. Patent 10,831,674 contains every element of claims 6 and 13 of the instant application and as such anticipates claims 6 and 13 of the instant application.

Claim 8 of U.S. Patent 10,831,674 contains every element of claim 8 of the instant application and as such anticipates claim 8 of the instant application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Habermann et al. [US9,274,959] in view of Sharma et al. [US6,055,605] further in view of Hrusecky et al. [US2006/0184741]. Habermann teaches handling virtual memory address synonyms in a multi-level cache hierarchy structure. Sharma teaches technique for reducing latency of inter-reference ordering using commit signals in a multiprocessor system having shared caches. Hrusecky teaches method, apparatus, and computer program product for sharing data in a cache among threads in an SMT processor.

Regarding claim 9, Habermann teaches a method of operating a primary processor cache [Habermann abstract “…first level, L1 cache…”] for a processor 
Habermann teaches determining that a cache line is not present in the primary cache [Habermann column 4, lines 1-5 “…processor 101 sends a first search for the requested address to the directory (L1d_dir_a) 153 of the first level data cache (L1 d) 119. The directory (L1d_dir_a) 153 detects a miss in step 403 and sends the request to the directory (L2i_dir) 130 of the second level instruction cache (L2i)…”]. Habermann fails to teach the above is accomplished by a first thread, However, Sharma does teach determining, by a first thread, that a cache line is not present in the primary cache [Sharma claim 2, “issuing a first memory reference operation to the system from the first thread for a data item in response to a cache miss at the shared cache…”]. It would have been obvious to one having ordinary skill in the art before the effective filing date 
determining that the cache line is in a secondary cache [Habermann column 4, lines 6-9 “…If the requested cache-line is in the second level instruction cache (L2i) 115, both, the first level instruction cache (L1i) 121 and the first level data cache (L1d) 119 will fetch it from there…”]. 
in response to determining that the cache line is in the secondary cache, creating a new entry for the cache line in the primary cache [Habermann figure 4, feature 413 “Copying the fetched content into the requested L1 cache line”]; 
determining by a second thread that an entry for the cache line is present in the primary cache [Sharma claim 2, “generating a cache hit at the shared cache in response to a cache access for the data item by the second thread…”]; 
in response to determining that the entry for the cache line is present in the primary cache, determining that the cache line is not valid for the second thread [Habermann figure 4, feature 411 “Invalidating the sysnonym L1 cache line”];
executing a lookup to determine an address for the cache line in the primary cache [Habermann column 4, lines 1-5 “…processor 101 sends a first search for the requested address to the directory (L1d_dir_a) 153 of the first level data cache (L1 d)]; 
determining that the address for the cache line and the entry are the same cache line [Habermann column 2, lines 26-29 “…A synonym of a requested cache line has the 
Both Habermann and Sharma fail to explicitly teach in response to determining that the address and the entry are the same, setting the valid bit associated with the second thread to valid, and not invalidating the valid bit associated with other threads in the cache entry. However, Hrusecky does teach in response to determining that the address and the entry are the same [Hrusecky paragraph 0043, first lines “…The selection into the data cache array, directory array, and the set predict array is based on a match of the address included in an instruction with an address that is stored in the directory array and set predict cache array…”], setting the valid bit associated with the second thread to valid [Hrusecky paragraph 0054-0055, all lines “…Each valid bit is associated with one of the two threads being executed by the processor. A valid bit will indicate whether the data that is associated with the slot that includes the valid bit is valid for that thread. Each thread valid bit is set to "valid" or "invalid" when the data is reloaded into the data cache. The decision as to whether to set the thread valid bit to "valid" or "invalid" is made by determining the current setting of the shared mode bit for the congruence class for this data…”], and not invalidating the valid bit associated with other threads in the cache entry [Hrusecky paragraph 0011, last lines “…it is desirable to allow the concurrent fetching and/or storing of the data by one thread without invalidating the cache line of the same data being used by the other thread…” and paragraph 0035-0036, all lines “…For particular data, only one valid bit could be set to "valid" while the other valid bit is set to "invalid". In this case, the portion of the data 
Habermann, Sharma, and Hrusecky are analogous art in that they all deal with cache memory systems.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Habermann’s and Sharma’s cache memory with Hrusecky’s teachings of per thread validity for the benefit of saving space in a cache by not needing to duplicate the data as well as providing dynamic portioning that allows the allocation to always be optimized 

Regarding claim 10, as per the combination in claim 1, Habermann teaches the secondary cache is an L2 cache [Habermann column 2, line 38 “…L2 cache…”].

Regarding claim 11, as per the combination in claim 1, Habermann teaches creating the new entry overwrites a previous entry in the primary cache [Habermann column 1, line 58 “…copying the fetched contents to the second L1 cache line…”(The examiner has determined that the act of copying data overwrites previous data since cache data space is limited.)].

Regarding claim 12, as per the combination in claim 1, Habermann teaches creating the new entry copies the cache line from the secondary cache to the primary cache [Habermann column 1, line 58 “…copying the fetched contents to the second L1 cache line…”].

Regarding claim 13, as per the combination in claim 1, Sharma teaches creating sets the valid bit associated with the first thread in the cache line to on [Sharma column 14, lines 57-59 “…the Valid bit 1022 indicates whether the allocated entry is valid, thus denoting that this is a probe-type command with outstanding probe-acks…”].

.

Allowable Subject Matter
Claims 1-8 are allowed.

Response to Arguments
Applicant's arguments filed December 17th, 2021, have been fully considered but they are not persuasive. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139